PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/410,266
Filing Date: 19 Jan 2017
Appellant(s): Lin, Jennifer, W.



__________________
Tracy M. Hitt
For Appellant


EXAMINER’S ANSWER







Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is in response to the appeal brief filed 03/02/2021 appealing from the Final Office action mailed 9/10/2020. Also, attached, is the Interview summary for the interview conducted on June 15, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
The examiner has no comment on the appellant’s statement of the grounds of rejection to be reviewed on appeal.  Every ground of rejection set forth in the Office action from which the appeal is taken (as modified by any advisory actions) is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The rejection of claim 11 under 35 USC 103(a) as being unpatentable over Suzuki, Heit and Streider is withdrawn.

(2) Response to Argument
Argument I:
The Cited Art Fails to Suggest Guiding a User to Capture an Image of a Document with a User Interface Feature that Visually Frames a Particular Subset of Information from the Document.
Examiner using the broadest reasonable interpretation equates Suzuki's teaching to applicant's claimed invention.” (Office Action at 3). However, none of the cited portions of prior art refer to displaying a digital presentation of a document, or any of the operations claimed as part of the claimed “guiding a user to capture an image of the document” operation. (Claim 1).
In fact, the cited portions of Suzuki do not discuss anything that remotely suggests “presenting, within the display of the mobile telecommunications device, a user interface feature that visually frames a particular subset of information from the document that is presented in the display with other information from the document,” or “capturing the image of the document when the particular subset of information is focused within the user interface features that visually frames the particular subset of information,” as claimed. (Claim 1). 
Examiner notes that Suzuki’s camera a solid-state image pickup device ( CMOS image sensor) is fully equipped to capture a “user’s own images (the self-photographing with the user as a subject),” as well as an “image of the document” as required by the claim language. Suzuki further teaches at par 4:
This camera-equipped electronic device is often used to capture user's own images (the self-photographing with the user as a subject) In particular, a type of the device or a camera-equipped mobile phone is typically used to send user's own face images to the receiver along with user's voice. Thus, there is a critical need for the user to be able to photograph while checking user's own face images and photographing information.
Examiner interprets the photographer’s own face as the “subset” and the rest of the “information” presented in the captured image. On further review of the Suzuki reference, examiner notes that Suzuki discloses at par 31, 
“a display screen….This makes it possible to provide good self-photographing for the user using illumination during the photographing while allowing the user to check the photographing information or the subject image on the display screen of the display portion, thus providing satisfactory self-photographing.” 
Examiner argues that this is analogous to appellant’s claim of “guiding a user to capture an image of the document, including presenting, within the display, a user interface feature that visually frames a particular subset of information from the document that is presented in the display with other information from the document.”  Suzuki allows a visually frame a subset of the image, the user’s face, from the rest of the captured image. Suzuki further discloses at par 32 that the display screen 
“...allows the user to check the condition of the user's own face upon self-photographing to reduce unsatisfactory shootings, thereby providing satisfactory photographing to the user.” 
Examiner further notes at par 33 that in conjunction with the previously mentioned aspects, Suzuki also teaches that the display screen: 
“allows the user to check various pieces of photographing information upon photographing to reduce unsatisfactory shootings, thereby providing satisfactory photographing to the user.”  
Examiner considers this function in Suzuki to be analogous to appellant’s ability to focus on the “subset of the information”. Examiner further notes that Suzuki teaches at par 44:
Upon self-photographing, the user strikes a pose while viewing the subject image appearing on the sub display screen 34 located on the same side as the lens portion 35 of the camera unit.
Examiner further equates this Suzuki’s teaching of a user’s ability to take a self-portrait to appellant’s claim of “visually frames a particular subset of information from the document that is presented in the display with other information from the document” The ability to view oneself on the display screen in order to take a self-portrait is sufficiently similar to having the ability to fulfil the appellant’s claimed invention of “framing a particular subset of information from the document” as required by claim 1. Examiner notes that the utility of a camera is to capture images whether those images are faces, nature or documents, to name a few examples. Examiner notes that there are no cameras created exclusively to capture documents. Hence, Examiner equates Suzuki’s teaching of photographing one’s face and photographing information to Appellant’s claim language.
Appellant further argues in reference to Heit that “There is simply no suggestion of “guiding a user to capture an image of the document” by “presenting, within the display of the mobile telecommunications device, a user interface feature that visually frames a particular subset of information from the document that is presented in the display with other information from the document; and capturing the image of the document when the particular subset of information is focused within the user interface features that visually frames the particular subset of information,” which are part of “guiding the user to capture an image of the document,” as recited by claim 1.” 
Examiner notes that it is Suzuki and not Heit employed to reject the particular limitation. As stated above, Suzuki’s ability to view oneself on the display screen in order to take a self-portrait is sufficiently similar to having the ability to fulfil the appellant’s claimed invention of “framing a particular subset of information from the document” as required by claim 1. Still further, Examiner interprets Suzuki’s face image capture as the subset of the total image captured. Suzuki discloses the device is capable of displaying various types of display information and images, at par 19:
The display portion functions to display various types of display information and image information captured by the camera unit on the display screen.
Hence, Suzuki discloses “Guiding a User to Capture an Image of a Document with a User Interface Feature that Visually Frames a Particular Subset of Information from the Document.”
Argument II:
Appellant further argues that The Cited Art Fails to Suggest Displaying a Box that Visually Identifies a Location of the Particular Subset of Information in the Document.
Appellant further states that “the Office Action has not identified any prior art that teaches or suggests “wherein presenting a user interface feature that visually frames a particular subset of information from the document comprises displaying a box that visually identifies a location of the particular subset of information in the document,” as claimed. (Claim 5). 

Argument III
Appellant further argues that The Cited Art Fails to Suggest Activating the Camera in Response to Determining that the Mobile Telecommunications Device Is at a Specified Geographic Location.
Examiner notes that Heit teaches at par 50 a mobile device that incorporates a GPS providing geographical coordinates such that an image maybe captured in association with a particular location. Examiner interprets this as a user having the ability to capture images at a particular location which means that the image capturing device is activated. Further, Chai is cited to disclose activating (triggering) the terminal device (camera) at a particular location (par 196). 
The location-based triggering condition can be implemented with the location function; for example, a suppression of camera function of the terminal devices shall be triggered only during work time. In this case, there are two triggering conditions: a time-based triggering condition (work time) and a location-based triggering condition (office area).

Argument IV
Appellant further argues that The Cited Art Fails to Suggest a Box Indicating that a Portion of the Document is in Focus

Upon self-photographing, the user strikes a pose while viewing the subject image appearing on the sub display screen 34 located on the same side as the lens portion 35 of the camera unit. 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/ALVIN L BROWN/Primary Examiner, Art Unit 3621                                                                                                                                                                                                        

Conferees:
/ABHISHEK VYAS/           Supervisory Patent Examiner, Art Unit 3621        

/Terry Lee Melius/
RQAS – OPQA
                                                                                                                                                                          Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.